Motion Granted; Judgment Set Aside, Case Remanded, and Memorandum
Opinion filed May 21, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00874-CV

  TAMMI WALLACE; WILLIAM ISAAC DAVIS, III; LARA ATTAYI;
 DIMITRI FETOKAKIS; ROBERT JARA; RYAN HALEY; STEPHEN L.
MADDEN; MICHAEL V. GROVER; AND AMIR SABZEVARI, IN THEIR
              OFFICIAL CAPACITIES, Appellants
                                         V.
                      1620 HAWTHORNE, LTD., Appellee

                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-20396

                          MEMORANDUM OPINION

      This is an appeal from the trial court’s judgment signed on October 31, 2017.
On May 10, 2019, the parties filed a joint motion to set aside or vacate the judgment
and remand the case to the trial court for rendition of judgment in accordance with
the parties’ settlement agreement. See Tex. R. App. P. 42.1(2)(B). The motion is
granted.

      We set aside the judgment signed October 31, 2017, without regard to the
merits and remand the case to the trial court for rendition of judgment in accordance
with the parties’ agreement.

                                             PER CURIAM




Panel consists of Chief Justice Frost and Justices Spain and Poissant.




                                         2